NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



ERNEST S. MARSHALL and PATRICIA K. )
MARSHALL, Former Permanent         )
Guardians; and JILL P. ZINK,       )
                                   )
            Appellants,            )
                                   )
v.                                 )              Case No. 2D18-1603
                                   )
BRYAN T. ZINK,                     )
                                   )
            Appellee.              )
___________________________________)

Opinion filed March 6, 2019.

Appeal from the Circuit Court for Manatee
County; Brian A. Iten, Judge.

Ernest S. Marshall, Patricia K. Marshall,
and Jill P. Zink, Bradenton, pro se.

Bryan T. Zink, pro se.



PER CURIAM.

             Affirmed.




SILBERMAN, SALARIO, and BADALAMENTI, JJ., Concur.